DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remark, filed 11/11/2021, with respect to claims 1-10 have been fully considered and are persuasive.  The previous ground of rejection has been withdrawn. Specifically, Applicant’s argument that, the component of the first and or second magnet can be made of X-Y-Z and is combined with rare earth metal to form a permanent magnet, therefore, Gao does not teach the soft-phase metal that completely does not include rare-earth metal, has been found persuasive.

Drawings
Applicant’s argument with regard to drawing, see Remark/Amendment, filed 11/11/2021, with respect to drawing objection of claim 20 has been fully considered and are persuasive.  The previous drawing objection of claim 20 has been withdrawn. 

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
RE claim 1, the prior-art does not teach a rotor of an electric machine comprising: a rotor core defining a magnet channel extending axially between opposing ends of the the magnet including: a planar layer of magnetically hard-phase material, that includes rare-earth metal, extending between the opposing ends, and a planar layer of magnetically soft-phase material, that does not include rare-earth metal, extending between the opposing ends and having a major face disposed against a major face of the hard phase material, wherein the major face of the layer of soft-phase material is oriented to be within plus-or-minus 30 degrees of perpendicular to a magnetically easy crystallographic axis of the magnet.
Claims 2-9 are allowable for their dependency on claim 1.
Claims 10-20 are allowable for similar reason as claims 1-9.
None of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features in combination with other limitations recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS TRUONG/Primary Examiner, Art Unit 2834